ORDER
PER CURIAM.
Kelly Johnson appeals the Labor and Industrial Relations Commission’s order denying her claim for unemployment benefits pursuant to Missouri’s Employment Security Law, § 288.010, et seq. It determined Ms. Johnson was disqualified from receiving benefits because she left work voluntarily without good cause attributable *236to the work or to her employer. On appeal, Ms. Johnson claims that the evidence showed that she did not leave work voluntarily and that even if she did leave voluntarily, she did so with good cause. The Commission’s order is affirmed. Rule 84.16(b).